EXHIBIT 10.4

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into this __
day of _____ 2016 (the “Effective Date”), by and among DS HEALTHCARE GROUP,
INC., a Florida corporation (“DSH”); W/R GROUP, INC. (formerly, WRG Acquisition
Corporation), a corporation organized under the laws of the laws of the State of
Arizona, (the “Company”); and CAREY WILLIAMS, an individual (the “Executive”).  

WHEREAS, the Company is a wholly-owned subsidiary of DSH; and

WHEREAS, pursuant to the terms of an amended and restated asset purchase
agreement, dated as of December 23, 2015 (the “Asset Purchase Agreement”) among
DSH, the Executive, Stefan Russell, WRG Liquidation Corp. (formerly W/R Group,
Inc.), an Arizona corporation (the “Seller”) and DiscCo Liquidation Corp.
(formerly, WR Group IC-Disc, Inc.), a Nevada corporation (“DiscCo”), the Company
acquired substantially all of the assets and Business of the Seller and assumed
certain of the liabilities and obligations of the Seller (the “Transaction”);
and

WHEREAS, prior to Closing of the Transaction pursuant to the Asset Purchase
Agreement, the Executive was a senior executive officer of the Company; and

WHEREAS, DSH and the Company desire to retain the services of Executive, and
Executive desires to continue to manage the business and operations of each of
the Company; and

WHEREAS, the Executive would not have entered into the Asset Purchase Agreement
unless he continued to manage and operate the business of each of the Company
pursuant to this Agreement and the Stockholders Agreement dated of even date
herewith between DHS, the Company, Stefan Russell (“Russell”) and the Executive
(the “Stockholders Agreement”).

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

1.

Employment.  The Company agrees to engage the services of the Executive, and
Executive agrees to provide such services, all upon the terms and conditions set
forth herein.

2.

Duties.

2.1

Position.  Executive is employed as the Chief Executive Officer of the Company.
 Subject only to the provisions of the Stockholders Agreement, the Executive
shall have the authority and responsibility to manage the business operations of
the Company, and shall have the authority and responsibility associated with the
duties normally associated with the position of a Chief Executive Officer.  The
Executive shall report only to the Boards of Directors of the Company and DSH.
 The Executive shall perform faithfully and diligently all duties on behalf of
the Company. In addition to performing such duties for the Company, the
Executive may be required to perform related duties for DiscCo, and other
related entities to be acquired or established by mutual agreement of the
Executive and DHS, as subsidiaries of either the Company or DSH.








--------------------------------------------------------------------------------



2.2

Best Efforts/Full-time.  Executive will expend Executive’s best efforts on
behalf of the Company, and will abide by all policies and decisions made by the
Company that are approved in advance by the Executive and DHS, as well as all
applicable federal, state and local laws, regulations or ordinances.  Executive
will act in the best interest of the Company at all times.  Executive shall
devote Executive’s full business time and efforts to the performance of
Executive’s duties for the Company; provided, however, that it shall not be a
violation of this Agreement for Executive to engage in or serve such civic,
community, charitable, educational, industry or religious organizations as he
may reasonably select.   




2.3

Work Location.  Executive’s principal place of work shall be located in Phoenix,
Arizona, provided that Executive shall be expected to engage in reasonable
business travel, to be reimbursed or paid by the Company, in accordance with
Executive’s duties, including management oversight of suppliers and customers of
the Company, or new entities to be owned by either or both of the Company.

3.

Term.  Unless sooner terminated in accordance with Section 7 below, this
Agreement shall be for a term commencing on and as of the Effective Date and
expiring on December 31, 2020 (the “Initial Term”).  Upon the expiration of the
Initial Term, this Agreement may be renewed, extended or renegotiated all upon
such terms and conditions as the Executive and DSH may mutually determine (each
a “Renewal Term”).  The Initial Term and each Renewal Term is referred to herein
as the “Term” of this Agreement.   

4.

Compensation.

4.1

Base Salary.  As compensation for Executive’s performance of Executive’s duties
hereunder, the Company shall pay to Executive an initial base salary at the rate
of Seven Hundred and Fifty Thousand ($750,000) Dollars per year (“Base Salary”).
 Such Base Salary shall be payable in the amount of Thirty One Thousand Two
Hundred and Fifty ($31,250) Dollars on the first and the fifteenth day of each
calendar month during the Initial Term.

4.2

Incentive Compensation. In the event that the “Pre-Tax Profits” (as that term is
defined in the Asset Purchase Agreement) of the Company as at the end of any one
or more of the five fiscal years ending December 31, 2016 through December 31,
2020 (each a “Fiscal Year”) shall equal or exceed the amounts set forth on
Schedule A annexed hereto and made a part hereof, the Executive will be entitled
to receive an incentive bonus of $250,000 per annum (the “Incentive Bonus
Compensation”).  Such Incentive Bonus Compensation shall be payable promptly
after preparation of the financial statements in the immediately preceding
Fiscal Year in accordance with the procedures set forth in the Asset Purchase
Agreement, but in no event later than fifty (50) days following the end of the
Fiscal Year in question.

5.

Fringe Benefits.

5.1

Executive will be eligible for all customary and usual fringe benefits generally
available to management and executive officers of the Company, including without
limitation those medical and insurance benefits outlined in the Company’s
existing employee manual, subject to the terms and conditions of the Company’s
benefit plan documents.  The Company reserves the right to change or eliminate
in its reasonable discretion fringe benefits on a prospective basis, at any
time, effective upon reasonable notice to Executive and corresponding compliance
with all applicable requirements of ERISA and the DOL Regulations, as well as
any applicable requirements and provisions of 409A of the Code.  Executive shall
be entitled to receive paid vacation time consistent with historical practices
of Executive,





2




--------------------------------------------------------------------------------

provided that such vacation time does not materially impact Executive’s
performance pursuant to this Agreement.

5.2

During the Term of this Agreement and thereafter for so long as the Executive
shall be entitled to receive “Earn-Out Payments” under the Asset Purchase
Agreement, the Company may purchase and maintain term life insurance on the life
of the Executive.  In connection with the foregoing, the Executive shall submit
to such physical examinations as shall be reasonably required to enable the
Company to obtain term life insurance on the life of the Executive.   

6.

Business Expenses.  Executive shall be reimbursed promptly by the Company for
any actual out of pocket business expenses incurred by Executive in connection
with his services on behalf of the Company in accordance with each Corporation’s
customary policies and procedures with respect to reporting and documentation of
such expenses.  The Company reserves the right to change such policies and
procedures on a prospective basis, at any time, effective upon reasonable notice
to Executive, provided that such policies do not conflict with this Agreement.

7.

Termination of Employment.

7.1

Termination for Cause.  Although the Company anticipates a long and mutually
rewarding relationship with Executive, DSH, on behalf of the Company, may
terminate Executive’s employment pursuant to this Agreement at any time for
Cause.  For purposes of this Agreement, “Cause” is defined as and shall be
limited to the items in this Section 7.1(a) through (c) set forth below;
provided, however, that Cause shall not include acts, omissions or convictions
related to, directly or indirectly, information, facts, or circumstances
disclosed to Company or DSH, or otherwise discovered by Company or DSH in
connection with any due diligence investigation or other examination, or
delivery of information to Company or DSH in connection with such investigation
or examination, whether or not foreseeable at the time of the discovery or
disclosure:  




(a)

Acts or omissions constituting gross negligence, willful recklessness or willful
misconduct on the part of Executive with respect to the business of the Company;
provided that Executive shall have been given written notice providing specific
circumstances of such acts or omissions and a reasonable opportunity to cure
such conduct, which notice shall be at least ten (10) days but no more than
thirty (30) days depending upon the particular facts and circumstances involved
in the failure; or




(b)

Executive’s uncured material breach of this Agreement or the Stockholders
Agreement, including, without limitation, any breach of Section 8 or Section 9
of this Agreement; provided that Executive shall have been given written notice
providing specific circumstances of such breach and a reasonable opportunity to
cure such breach, which notice shall be at least ten (10) days but no more than
thirty (30) days depending upon the particular facts and circumstances involved;
or




(c)

Executive’s conviction or entry of a plea of nolo contendere for fraud,
misappropriation or embezzlement, or any felony or crime of moral turpitude
against the Company.




In the event Executive’s employment is terminated in accordance with this
Section 7.1, Executive shall be entitled to receive only Executive’s Base Salary
then in effect, prorated to the date of termination, and all fringe benefits
through the date of termination.  All other obligations of DSH or the Company to
Executive pursuant to this Agreement will be automatically terminated and
completely extinguished.  In





3




--------------------------------------------------------------------------------

addition, Executive shall be subject to the surviving provisions of this
Agreement as set forth in Section 11.8 below.




7.2

Termination Without Cause or Termination with Good Reason; Severance Payment.  

(a)

Upon the (i) termination of Executive’s employment by the Company for any reason
other than “Cause” (which shall include termination of Executive’s employment as
a result of Executive’s death or disability) (a “Termination Without Cause”), or
(ii) the termination of Executive’s employment by Executive for “Good Reason,”
as such term is defined in this Section 7.2 (a “Termination With Good Reason”),
DSH and the Company shall be jointly and severally liable to pay the Executive,
a sum equal to (a) Twelve Million ($12,000,000) Dollars, less (b) all “Annual
Earn-Out Payments” actually paid to the Executive under the Asset Purchase
Agreement prior to the date of such termination (the “Severance Payment”).  Such
Severance Payment shall be payable in thirty six (36) equal monthly installments
commencing with the month following such Termination Without Cause or such
Termination With Good Reason. The Severance Payment is not the exclusive form of
compensation and is in addition to the right of Executive to receive the Base
Salary and other benefits as set forth herein.

(b)

For purposes of this Agreement, “Good Reason” is defined as any event whereby
(1) Executive suffers a material diminution in his duties, responsibilities,
effective authority, titles, or positions (or any event whereby Executive is
reporting to any other person other than the Board of Directors of DSH or the
Company); (2) Executive is required, in the performance of his duties, to engage
in any act or omission Executive reasonably believes to be unethical or in
violation of any legal or contractual requirements; (3) Executive’s primary
workplace is relocated, without his consent, to a location outside of
metropolitan Phoenix, Arizona; or (4) Executive suffers a reduction of his Base
Salary or Incentive Bonus Compensation, or Company fails to pay any earned
compensation to Executive or provide benefits when due.

7.3

Voluntary Resignation by Executive.  Executive may voluntarily resign
Executive’s position with the Company at any time on sixty (60) days’ advance
written notice to the Company, unless such resignation is due to a medical
emergency or family health crisis, in which case Executive may voluntarily
resign upon reasonable notice.   In the event of Executive’s voluntary
resignation without Good Reason or for reasons other than Executive’s death or
Permanent Disability, Executive will be entitled to receive only Executive’s
Base Salary, prorated to the date of termination of services, and all fringe
benefits through the date of termination.  In addition, Executive shall be
subject to the surviving provisions of this Agreement as set forth in Section
11.8 below.  

7.4

No Forfeiture of Rights.  Notwithstanding anything to the contrary set forth in
this Section 7, upon any permitted termination of Executive’s employment
hereunder, the Executive or his heirs, executors or trustees shall retain all of
the consideration paid to the Executive under the Asset Purchase Agreement and
this Agreement prior to the date of termination of this Agreement for any
reason.  Any termination of Executive’s employment hereunder shall have no
impact on Executive’s rights to receive the Cash Earn-Out Payments provided for
pursuant to the Asset Purchase Agreement.  

8.

Confidential Information.  The term “Confidential Information” and “Trade
Secrets” is used herein in its legal sense and includes (without limitation)
trade secrets and other confidential and proprietary information, as well as any
information in the possession of the Company, or any of its parent, subsidiary
and/or affiliate entities, whether created by the Executive or the Company, or
any of its parent, subsidiary and/or affiliate entities, which is kept or
intended to be kept as a secret from others and is labeled as “Confidential” or
is reasonably understood to be Confidential Information.  Executive agrees to





4




--------------------------------------------------------------------------------

keep strictly confidential, and to use solely for purposes of performing
Executive’s services-related duties, any intellectual property or Confidential
Information and Trade Secrets disclosed to Executive either by the Company, any
of its parent, subsidiary and/or affiliate entities or its customers and
suppliers in the course of Executive’s services.  For the purposes of this
agreement, Confidential Information shall include, without limitation: all
business plans, strategies, corporate policies, financial information, operation
of technical information, marketing information, customer lists and preferences,
current or anticipated customer requirements, price lists, marketing studies,
sales analyses, product plans, supplier information, employee information,
employee lists, information regarding labor relations, employee remuneration and
any other confidential information concerning the business and affairs of the
Company, any of its parent, subsidiary and/or affiliate entities or its
customers and suppliers, including information which, though technically not
trade secrets, the unauthorized dissemination or knowledge of which might prove
prejudicial to the business interests of the Company or any of its parent,
subsidiary and/or affiliate entities.  Executive understands that both the
Confidential Information and intellectual property are proprietary rights that
the Company or any of its parent, subsidiary and/or affiliate entities is
entitled to protect, and accordingly, Executive agrees not to disclose such
information either during the Term of this Agreement or for a period of five (5)
years following termination of Executive’s employment hereunder, without the
prior written consent of the Company, or to make use of such information for
Executive’s personal benefit, or for the benefit of any other person, firm,
corporation or entity. The obligations under this Section 8 shall not apply to
any Confidential Information, Trade Secrets or intellectual property that:  (a)
is known to Executive on a non-confidential basis prior to disclosure; (b) is or
hereafter becomes known to the general public without breach or fault on the
part of Executive (the parties acknowledge that information filed or released
publicly (with the Securities and Exchange Commission, press releases, or
otherwise) shall be deemed to be known by the general public and not deemed
Confidential Information or Trade Secrets); (c) is disclosed to Executive by
another person or entity without restriction on disclosure and without breach of
any nondisclosure obligation; (d) is independently developed from information
not protected under this Section 8 by Executive while he has no access to
related Confidential Information, Trade Secrets or intellectual property; or (e)
is produced pursuant to lawful order or subpoena of a court or tribunal having
proper jurisdiction.

9.

Non-Competition and Non-Solicitation.    Executive acknowledges that in the
course of Executive’s services to the Company, Executive will become familiar
with the business and trade secrets of the Company, as well as with other
confidential and proprietary information, and that Executive’s services will be
of special, unique and extraordinary value to the Company.  Therefore, in
consideration of the foregoing, Executive agrees as follows.

9.1

Non-Competition.  Executive agrees that, during the Term of this Agreement and
for a period of eighteen months (18) months following the Term (the “Restricted
Period”), without the prior written consent of the Company, Executive shall not
(a) directly or indirectly, engage as an owner, stockholder, partner, member,
executive officer, director or consultant to any corporation, partnership,
limited liability company or other entity that is engaged in a business that
directly competes with the business engaged in by the Company and DiscCo as at
the Effective Date of this Agreement or during the Term of this Agreement (a
“Restricted Business”), or (b) own an interest in, manage, operate, join,
control, lend money or render financial or other assistance to, or participate
in or be connected with, as an officer, employee, partner, stockholder, agent or
consultant, any Restricted Business; provided that the Executive will not be in
violation of the foregoing solely by reason of his passive ownership of not more
than 2% of the outstanding shares of the stock of any corporation which is
listed on a national securities exchange.








5




--------------------------------------------------------------------------------



9.2

Non-Solicitation. Executive agrees that, during the Term of this Agreement and
for a period of eighteen (18) months following the Term, Executive shall not:
(a) solicit individuals who are current customers of the Company, or any of its
parent, subsidiary and/or affiliate entities engaged in the Restricted Business;
(b) directly or indirectly induce or attempt to induce any employee of the
Company or other entity engaged in the Restricted Business to leave the employ
of the Company or their employer, or in any way interfere with the relationship
between the Company or other entity engaged in the Restricted Business with any
of its or their employees; or (c) induce or attempt to induce any customer,
supplier, licensee or other business relation of the Company or other entity
engaged in the Restricted Business to cease doing business with, or modify its
business relationship with, the Company or other such entity, or in any way
interfere with or hinder the relationship between any customer, supplier,
licensee or business relation and the Company or other entity engaged in the
Restricted Business.




10.

Injunctive Relief.  Executive acknowledges that Executive’s breach of the
covenants contained in Section 8  and  Section 9 hereof would cause irreparable
injury to the Company and agrees that in the event of any such breach, the
Company and/or the Company shall be entitled to seek temporary, preliminary and
permanent injunctive relief without the necessity of proving actual damages or
posting any bond or other security in addition to any other relief to which the
Company and/or the Company may be entitled and other remedies the Company may
exercise under this Agreement or otherwise.   

11.

General Provisions.

11.1

Successors and Assigns.  The rights and obligations of the Company under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Company.  Executive shall not be entitled to assign any of
Executive’s rights or obligations under this Agreement.

11.2

Waiver.  Either party’s failure to enforce any provision of this Agreement shall
not in any way be construed as a waiver of any such provision, or prevent that
party thereafter from enforcing each and every other provision of this
Agreement.

11.3

Attorneys’ Fees.  In the event of a dispute involving the interpretation or
enforcement of this Agreement, a court shall award reasonable attorneys’ fees
and costs to the prevailing party.

11.4

Severability.  In the event any provision of this Agreement is found to be
unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to allow enforceability of the provision
as so limited, it being intended that the parties shall receive the benefit
contemplated herein to the fullest extent permitted by law.  If a deemed
modification is not satisfactory in the judgment of such court, the
unenforceable provision shall be deemed deleted, and the validity and
enforceability of the remaining provisions shall not be affected thereby.

11.5

Interpretation; Construction.  The headings set forth in this Agreement are for
convenience only and shall not be used in interpreting this Agreement.  This
Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms.  Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.





6




--------------------------------------------------------------------------------



11.6

Governing Law; Forum.  This Agreement will be governed by and construed in
accordance with the laws of the United States and the state of Arizona.  Each
party consents to the jurisdiction and venue of the state or federal courts in
Maricopa County in the state of Arizona, if applicable, in any action, suit, or
proceeding arising out of or relating to this Agreement, and agrees that the
state or federal courts in Maricopa County, in the state of Arizona shall have
exclusive jurisdiction over any dispute arising between the parties related to
this Agreement or Executive’s services with the Company.

11.7

Notices.  Any notice required or permitted by this Agreement shall be in writing
and shall be delivered as follows with notice deemed given as indicated:  (a) by
personal delivery when delivered personally; (b) by overnight courier upon
written verification of receipt; (c) by telecopy or facsimile transmission upon
acknowledgment of receipt of electronic transmission; or (d) by certified or
registered mail, return receipt requested, upon verification of receipt.  Notice
shall be sent to the addresses set forth under the signatures below, or such
other address as either party may specify in writing.

11.8

Survival.  Section 8 (“Confidentiality Information”), Section 9
(“Non-Competition and Non-Solicitation”), Section 10 (“Injunctive Relief”),
Section 11 (“General Provisions”), Section 12 (“DHS Guaranty”) and Section 13
(“Entire Agreement”) of this Agreement shall survive termination of Executive’s
services with the Company.




12.

DSH Guaranty.  By its execution of this Agreement, DSH does hereby covenant and
agree to guaranty all of the obligations of each of the Company under this
Agreement.

13.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements, whether written or
oral.  This Agreement may be amended or modified only with the written consent
of Executive and the Company.  No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.

[signature page follows]





7




--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE FIRST WRITTEN ABOVE.




 

EMPLOYEE:

 

 

 

 

 

 

 

 

 

 

CAREY WILLIAMS

 

 

 

Address:

 

9160 E Bahia Dr, Ste 200

 

Scottsdale, AZ 85260

 

 

 

 

EMPLOYER:

 

 

 

W/R GROUP, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DS HEALTHCARE GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

Daniel Khesin,

 

Title:

President

 

 

 

 

Address:

 

DS Healthcare Group, Inc.

 

1601 Green Road

 

Deerfield Beach FL  33064

 

Attn:  Daniel Khesin, CEO

 

Facsimile: 646 .219 .2572




















--------------------------------------------------------------------------------

SCHEDULE A




Pre-Tax Profits Targets




[To be determined by mutual agreement of the Executive and DSH prior to Closing]















